Citation Nr: 0509748	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an apportionment of the 
veteran's pension benefits for the support of his estranged 
spouse, J.L.P.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.  The appellant is the veteran's estranged 
spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 administrative decision of 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied the appellant's claim for an 
apportionment of the veteran's pension benefits on behalf of 
herself, finding that she was not a dependent spouse of the 
veteran, nor had she been a dependent spouse at least since 
1991.  

The claim had been previously finally denied by the RO in May 
1995, on the grounds that the appellant was estranged from 
the veteran and could not be considered his dependent.  Thus, 
the issue has been recharacterized on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Effective February 1990, the veteran was awarded nonservice-
connected VA pension benefits.  His award of benefits 
included no additional benefits for dependents.  The 
veteran's income verification reports for his pension 
benefits dated from 1991 through the present reflect that he 
and appellant have not resided together, nor has he 
contributed to her support, since 1989.  

In May 1995, the appellant filed a claim for an apportionment 
of the veteran's VA benefits, requesting payment to her as 
his spouse.  In May 1995, that request was denied based on a 
finding that she and the veteran were living in estrangement 
and he was not contributing to her support.  See 38 C.F.R. § 
3.23(d)(1).  

In June 2002, the appellant filed another claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her as his spouse.  In July 2002, that request was 
denied based on a finding that she was not recognized as a 
dependent on the veteran's pension award.  She appealed this 
denial, claiming that she took care of the veteran during 
their 33 year marriage, and she thus deserves recognition as 
a spouse.  She has indicated her willingness to provide 
evidence in support of her claim, but she is unsure of what 
evidence is needed.  

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

It appears that the RO did not provide the appellant with a 
letter consistent with the notice requirements of the VCAA.  
This must be accomplished on remand.

Additionally, this is a contested claim.  As a simultaneously 
contested claim, special procedural regulations are 
applicable.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. 
§§ 19.100 - 19.102, 20.500 - 20.504, 20.501, 20.502, 
20.713(a) (2004); see also M21-1, Part IV, Chapter 5.  
Although the RO complied with many of these special 
procedural regulations, the record does not indicate the 
veteran had been provided with the contents of the 
appellant's November 2002 substantive appeal.  In December 
2002, he was only provided a letter notifying him that she 
had filed an appeal.  This also should be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Inform both parties about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on the 
appellant's behalf; (3) the information or 
evidence that the appellant is expected to 
provide; and (4) request or tell the 
appellant to provide any evidence in her 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ensure that all contested claims 
procedures have been satisfied, to include 
providing the veteran with the contents of 
the appellant's November 2002 substantive 
appeal.

3.  After completion of the above, the 
case should be readjudicated.  If the 
decision remains adverse to the appellant, 
she and her representative, and the 
veteran and his representative, if any, 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this decision is to comply with statutory and 
due process requirements and to develop additional evidence.  
The Board intimates no opinion, either legal or factual, as 
to any final outcome in this case by the action taken above.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



